UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7117


CHARLES VEST WILLIAMSON,

                      Petitioner – Appellant,

          v.

HAROLD W. CLARKE, Director of the Virginia Department of
Corrections,

                      Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:10-cv-00522-RBS-DEM)


Submitted:   December 15, 2011            Decided:   December 20, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Vest Williamson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles Vest Williamson seeks to appeal the district

court’s orders accepting the recommendation of the magistrate

judge, denying relief on his 28 U.S.C. § 2254 (2006) petition,

and denying his motion for reconsideration.                           These orders are

not    appealable          unless   a   circuit     justice      or    judge     issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2006).

A     certificate      of      appealability       will    not        issue    absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief on       the    merits,      a   prisoner    satisfies         this    standard    by

demonstrating         that     reasonable        jurists   would        find    that     the

district    court’s         assessment      of   the   constitutional           claims    is

debatable    or       wrong.        Slack   v.    McDaniel,      529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at    484-85.         We    have    independently      reviewed        the     record    and

conclude that Williamson has not made the requisite showing.

Accordingly, we deny Williamson’s motion for a certificate of

appealability and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately

                                             2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3